    Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 1 of 28 PageID #: 4223



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

Clinton Eugene Gilley, as Administrator
of the Estate of CARL DAVID GILLEY,
Nicole Leigh Le, as Administrator of the
Estate of CHRISTINE TARA WARDEN GILLEY,
and Clinton Eugene Gilley and Nicole
Leigh Le as Co-Administrators of the
Estates of J.G. and G.G., minor children,

        Plaintiffs,

v.                                         CIVIL ACTION NO. 1:18-00536

C.H. ROBINSON WORLDWIDE, INC.,
J&TS TRANSPORT EXPRESS, INC.,
and BERTRAM COPELAND,

        Defendants.

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant C.H. Robinson’s

motion for summary judgment. 1        (ECF No. 186.)     For the reasons

that follow, the motion is GRANTED in part and DENIED in part.

I.      Background

        This case arises from a collision between a tractor-trailer

and a passenger vehicle resulting in the deaths of the four

occupants of the passenger vehicle.           The collision occurred on

Interstate 77 near Camp Creek in Mercer County, West Virginia,

when the tractor-trailer crossed the median and struck the



1 As stated in the conclusion section, subsidiary motions not
requiring analysis are also pending and will be resolved by this
Memorandum Opinion and Order.
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 2 of 28 PageID #: 4224



passenger vehicle.     Plaintiffs are the family members of the

deceased.    Defendant Bertram Copeland (“Copeland”) was the

driver of the tractor-trailer.       Defendant J&TS Transport

Express, Inc. (“J&TS”) was his employer.         Defendant C.H.

Robinson (“Robinson”) was the broker for the shipment, which

consisted of canned goods bound for an Aldi supermarket in North

Carolina.

II.    Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides:

       A party may move for summary judgment, identifying
       each claim or defense—or the part of each claim or
       defense—on which summary judgment is sought. The
       court shall grant summary judgment if the movant shows
       that there is no genuine dispute as to any material
       fact and the movant is entitled to judgment as a
       matter of law.

The moving party has the burden of establishing that there is no

genuine issue as to any material fact.        Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).        This burden can be met by

showing that the nonmoving party has failed to prove an

essential element of the nonmoving party’s case for which the

nonmoving party will bear the burden of proof at trial.            Id. at

322.    This is so because “a complete failure of proof concerning

an essential element of the nonmoving party’s case necessarily

renders all other facts immaterial.”        Id. at 323.

       Once there is a proper challenge to the sufficiency of the

nonmoving party’s evidence on an essential element, the burden

                                     2
    Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 3 of 28 PageID #: 4225



shifts to the nonmoving party to produce sufficient evidence for

a jury to return a verdict for the nonmoving party.              See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

        The mere existence of a scintilla of evidence in
        support of the plaintiff’s position will be
        insufficient; there must be evidence on which the jury
        could reasonably find for the plaintiff. The judge’s
        inquiry, therefore, unavoidably asks whether
        reasonable jurors could find, by a preponderance of
        the evidence, that the plaintiff is entitled to a
        verdict . . . .

Id. at 252.      “If the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.”               Id.

at 250-51.      All reasonable inferences are to be drawn in the

nonmoving party’s favor.         See id. at 255.

III. Discussion

        Plaintiffs have alleged two causes of action against

Robinson:      vicarious liability and negligent selection. 2

Robinson argues that it is entitled to summary judgment as to

both causes of action on preemption grounds and, separately,


2 A claim for negligent selection of an independent contractor is
also called a claim for negligent hiring of an independent
contractor. Courts, including the Supreme Court of Appeals of
West Virginia, use these labels interchangeably. See Kizer v.
Harper, 561 S.E.2d 368, 372 (W. Va. 2001) (per curiam) (“We
discussed and adopted a cause of action for negligent hiring or
selection in Thomson v. McGinnis, 195 W.Va. 465, 465 S.E.2d 922
(1995), holding that one who undertakes to hire an independent
contractor who is not careful or competent can be held liable
for resulting damages caused by the independent contractor if
the hiring entity is negligent in the selection and retention of
the independent contractor.”).


                                        3
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 4 of 28 PageID #: 4226



that each cause of action fails because plaintiffs cannot

establish its essential elements.        Robinson is wrong that

plaintiffs’ claims are preempted and that there is no triable

issue of fact as to the negligent selection claim.           Robinson is

right, however, that there is no triable issue of fact as to the

vicarious liability claim.

     Express preemption does not apply because the language of

the federal law at issue does not sweep this claim within its

preemption ambit, and even if it did, the safety clause would

apply.    Obstacle preemption does not apply because the tort

claims obstruct no important federal interest.          The negligent

hiring claim will proceed because there are triable issues of

fact.    Contrastingly, the vicarious liability claim will not

proceed because the only reasonable inference from the record is

that J&TS (including its driver, Copeland) was acting as an

independent contractor.      Thus, the court will grant summary

judgment as to the vicarious liability claim only.

     Regarding plaintiffs’ negligent selection claim, Robinson

conflates the existence of an applicable industry standard with

the existence of an applicable standard of care by analogizing

too strongly to the deliberate indifference context.           Unlike in

that context, the breach of a state or federal law or an

industry standard is not imperative here.         The causation

argument carries more weight, but the evidence of causation is

                                     4
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 5 of 28 PageID #: 4227



not so slim as to remove this question from the province of the

factfinder.   Contrastingly, the evidence of Robinson’s control

of the carrier’s relevant conduct is slim enough such that no

factfinder could reasonably conclude that J&TS and Copeland were

agents of Robinson.     While it is true that the line between

broker and carrier is somewhat blurred here, and while slightly

different facts may blur the line enough to create a jury

question, the line is just sharp enough that only one conclusion

is reasonable.

        a. Preemption

     Neither express nor obstacle preemption defeats the tort

claims at issue here.     The tort claims relate to the prices,

routes, and services of brokers only peripherally.           And they

stand in the way of no important federal interest.

              1. Express Preemption

     Having carefully reviewed its previous opinion (ECF No. 82)

and Robinson’s renewed express preemption argument, the court

remains unconvinced that express preemption applies.           The court

reaffirms its previous determination that the express preemption

argument fails at step one of the analysis, and even if not,

would fail at step two.      The court respectfully disagrees with

the opinion of the United States Court of Appeals for the Ninth

Circuit in Miller v. C.H. Robinson Worldwide, Inc. insofar as

that court found in a similar case that the preemption argument

                                     5
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 6 of 28 PageID #: 4228



did not fail at step one.      See 976 F.3d 1016, 1023-25 (9th Cir.

2020).

              2. Obstacle Preemption

     Robinson raises a new preemption argument in its motion for

summary judgment.    It says that plaintiffs’ claims are preempted

because they pose an obstacle to important federal objectives.

The purported federal objectives here are uniformity and

efficiency in the trucking industry.        The argument appears to be

that federal motor carrier registration requirements strike a

balance between cost and safety, and the tort claims here

impermissibly disrupt that balance.        If a carrier is federally

registered, Robinson appears to suggest, it bears the federal

imprimatur of fitness for the road, period.         Robinson further

argues that the increased costs that may follow if it cannot

rely solely on federal registration when selecting carriers are

anathema to Congress’s desire to deregulate the trucking

industry and let the market decide which carriers get business.

     The obstacle preemption argument fails because the state

law tort claims jeopardize no important federal interest.            In

the area of obstacle preemption, citing overarching goals of

federal law and saying that state law hinders them is generally

insufficient.    Moreover, the existence of federal licensing

requirements does not establish a federal objective of setting

maximum competency standards for purposes of tort liability.              In

                                     6
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 7 of 28 PageID #: 4229



other words, there is no indication that federal registration

requirements were intended to set a ceiling on carrier

competency.

     Robinson cites two cases in support of its obstacle

preemption argument:     Geier v. Am. Honda Motor Co., 529 U.S. 861

(2000), and Rowe v. New Hampshire Motor Transp. Ass’n, 552 U.S.

364 (2008).   Rowe was an express preemption case and does not

apply here.   And Geier is not on point.        At issue in Geier was a

products liability claim that a 1987 Honda was defective for

lack of airbags even though, in 1987, a federal regulation

expressly made air bags optional.        529 U.S. at 865-66.      The

Court held that, by retrospectively mandating airbags, the tort

claim would stand as an obstacle to multiple important federal

objectives imbedded within the regulation.         Id. at 881.     Those

objectives were to effect (1) a “variety and mix of [safety]

devices” instead of airbags across the board; (2) “the gradual

passive restraint phase-in”; and (3) the adoption of state

buckle-up laws.    Id.   According to the Supreme Court, it was for

“safety-related reasons” that the regulation gave manufactures a

choice, and because the no-airbag lawsuit would retrospectively

take that choice away, it was preempted as an obstacle to

safety-related goals.     Id. at 886.

     Nine years later, the Supreme Court decided Wyeth v.

Levine.   555 U.S. 555 (2009).      Wyeth was another products

                                     7
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 8 of 28 PageID #: 4230



liability case.    Id. at 558-60.     The plaintiff alleged injuries

resulting from a drug manufacturer’s failure to warn of the risk

of “IV-push” administration of a drug.        Id.   The Food and Drug

Administration had approved the label. Id. at 560-61.           The

manufacturer argued that the tort claim would stand as an

obstacle to the important federal purpose of delegating to “an

expert agency” the responsibility “to make drug labeling

decisions that strike a balance between competing objectives.”

Id. at 573.    It further argued that the Federal Food, Drug, and

Cosmetic Act “establishe[d] both a floor and a ceiling for drug

regulation.”   Id.   These arguments had “no merit” with the

Court.   Id.   Although the case bore superficial resemblance to

Geier, the Court decided that the claim was not preempted.            See

id. at 579-81.

     Judge Goodwin’s opinion in Smith v. BAC Home Loans

Servicing, 769 F. Supp. 2d 1033 (S.D.W. Va. 2011), which

thoughtfully and thoroughly analyzes preemption issues in the

wake of both Geier and Wyeth, is instructive here.           In Smith, a

bank argued that federal banking law preempted a consumer’s

claims under West Virginia consumer credit law (relating to the

foreclosure of her home).      Id. at 1037.     The bank’s position was

that because the claims “directly implicated” how the bank

serviced the loans, they were preempted.         See id. at 1045.     In

rejecting the bank’s argument, Judge Goodwin explained that

                                     8
    Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 9 of 28 PageID #: 4231



“[o]bstacle preemption is not triggered merely because West

Virginia’s broad statute prohibiting unlawful forms of debt

collection happens to ensnare certain practices of national

banks.”      Id. at 1046.    He further noted,

        In my view, forcing BAC to comply with the WVCCPA
        provisions identified in the Complaint will not stand
        as an obstacle to the significant regulatory
        objectives underlying the NBA and the relevant OCC
        regulations—allowing national banks and their
        operating subsidiaries to engage in mortgage servicing
        free from unduly burdensome state regulation. It is
        not as if, by contrast, West Virginia has attempted to
        outlaw mortgage servicing as a whole or even sought to
        place any direct limits on the nature of that
        business.

Id.

        Here, Robinson does not identify (with much precision) an

important federal objective anchored in the text of federal law.

Instead, Robinson says that Congress wanted uniformity and

efficiency, citing several sources in support, including

President Carter’s signing statement for the Motor Carrier Act

of 1980. 3     A similar argument failed in Wyeth, where the

defendant pointed not to some specific federal objective but to

the FDA’s balancing of competing objectives.             See 555 U.S. at

573.     The Court there also noted that the lack of an express

preemption provision weighed against Congressional intent to


3 It gives the court significant pause that the licensing
requirements suggest a federal goal of free-market efficiency,
if at all, only by reference to the larger deregulatory context
provided by the Motor Carrier Act of 1980 in general.
                                        9
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 10 of 28 PageID #: 4232



displace state tort law with federal agency oversight.            Id. at

575.    Likewise, Robinson appears to argue that the federal

licensing regime displaces the tort claims here because the

licensing regime reflects the weighing of costs and benefits by

an expert federal agency.      This balancing act, it suggests, sets

a floor and a ceiling which must be respected lest the “system”

be “disrupt[ed].”     (ECF No. 187, 19-20.)       As in Wyeth, this

argument lacks merit.

       In contrast with Robinson and with the defendant in Wyeth,

the defendant in Geier successfully argued obstacle preemption

by pointing to a very specific provision of a regulation:             one

concerning whether airbags were mandatory.          See 529 U.S. 864-65.

The regulation made it mandatory for manufacturers to put

airbags in new vehicles, but only ten percent of them.            Id. at

879.    The Court concluded that in limiting its mandate to only

ten percent, the federal regulation “deliberately sought a

gradual phase-in of passive restraints,” to allow more time for

research and development, as well as public acceptance, and to

produce a “mix” of safety devices in cars traveling U.S. roads.

Id.    The regulation was also designed to make the adoption of

state seatbelt laws more likely.          Id. at 881.   The regulation

had a very extensive procedural history, which included a

rejection of an all-airbag standard and reflected significant

concern with public sentiment and public safety.           Id. at 878-89.

                                     10
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 11 of 28 PageID #: 4233



     Beyond deriving from a very specific regulation, the

federal interest itself in Geier was specific:          the maintenance

of manufacturer choice in passive restraint systems to promote

safety.   Id. at 886; Williamson v. Mazda Motor of Am., Inc., 562

U.S. 323, 330 (2011) (“In Geier, we found that the state law

stood as an “‘obstacle’ to the accomplishment” of a significant

federal regulatory objective, namely, the maintenance of

manufacturer choice.”).      The specificity in the federal interest

there brought a concrete obstacle into focus.          Here, by

contrast, the lack of specificity leads to an amorphous

purported obstacle insufficient to disrupt West Virginia’s

historic police power.

     Furthermore, the obstacle in Geier was more direct than

here because state and federal safety standards were at odds.             A

federal safety standard expressly did not mandate universal

airbags, and a state tort claim would, in effect, mandate them

retrospectively.     This contrasts with the argument here, which

is that a state tort claim should yield on preemption grounds to

a federal licensing standard.       Although licensing and safety are

related, it takes blurring the lines between them to fit this

case into Geier’s mold.

     It is also important to note that Geier focused on a

federal interest in safety, not economics.          Although the Court

acknowledged that cost was a factor in the regulation, it did

                                     11
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 12 of 28 PageID #: 4234



not find the tort claim preempted simply because allowing it to

proceed would upset a cost-benefit balance that a federal agency

had struck.    Therefore, Geier does not stand for the proposition

that an important federal objective arises whenever a federal

agency has weighed safety and cost in coming up with a standard.

Cf. Williamson, 562 U.S. at 335 (“But that fact—the fact that

DOT made a negative judgment about cost-effectiveness—cannot by

itself show that DOT sought to forbid common-law tort suits in

which a judge or jury might reach a different conclusion.”).

     Beyond the lack of specificity in the purported important

federal interests, there is the further problem that the tort

claims here do not really stand in the way.          To the extent that

uniformity and efficiency mean allowing the market to decide

which carriers get business, the tort claims here do not defeat

that purpose.    The negligent selection claim does not seek to

impose additional licensing requirements on carriers or

constrict brokers to choosing only carriers who meet additional

licensing criteria.     All it does is impose liability for brokers

that knew or should have known that a chosen carrier was

incompetent or dangerous.      The vicarious liability claim is

similarly not an obstacle.

     The tort claims here derive from generally applicable

background laws.     These laws are part of West Virginia’s

“historic police powers.”      See Wyeth, 555 U.S. at 565.        Such is

                                     12
    Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 13 of 28 PageID #: 4235



the case here even more so here than in Smith, where the law at

issue was one applicable merely to all debt collectors doing

business in West Virginia.          See 769 F. Supp. 2d at 1046.

Negligent selection and vicarious liability are background laws

generally applicable to everyone doing business in West

Virginia.      Cf. Nyswaner v. C.H. Robinson Worldwide Inc., 353 F.

Supp. 3d 892, 895 (D. Ariz. 2019) (“Allowing Nyswaner's

negligent hiring claim to proceed would not create a patchwork

of state regulations as Robinson alleges.             Rather, it would only

require that Robinson conform to the general duty of care when

it hires trucking companies to deliver goods.”).

        In Smith, the court noted that the defendant bank would

“remain free to engage in the federally regulated and sanctioned

business of mortgage servicing.”             769 F. Supp. 2d at 1046.

Likewise, here, Robinson is free to continue its broker business

and to continue selecting small carriers that it does not know

(or should not know) are incompetent. 4           As in Smith, where the

court noted that the bank would remain free from the grasp of

“unduly burdensome state regulation,” so too here, state law is


4 Robinson’s position appears to be that negligent selection
claims are always preempted when a carrier has operating
authority because federal law intends that no further
requirements be imposed for competency. If this is so, it seems
that a broker would be shielded against a negligent selection
claim even if it selected a carrier knowing for certain that the
carrier was incompetent or dangerous (despite its federal
license).
                                        13
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 14 of 28 PageID #: 4236



not asking so much of Robinson here as to create an undue burden

on its operations.     The duty to use reasonable care in selecting

a carrier is not an onerous one.          Schramm v. Foster, 341 F.

Supp. 2d 536, 551 (D. Md. 2004).

     Finally, the argument that the state law here must yield to

the federal interests of uniformity and efficiency largely

ignores the important federal interest in the safety of the

nation’s roads.     It cannot reasonably be argued that requiring

Robinson to use due care places anyone’s safety in jeopardy.

“To the contrary, imposing a common law duty upon third party

logistics companies to use reasonable care in selecting carriers

furthers the critical federal interest in protecting drivers and

passengers on the nation’s highways.”          Id. at 552.

     The lesson of Geier, Wyeth, and Smith is that an obstacle

preemption defense requires specificity.          Pointing to general

goals and saying that state law tends to hinder those goals is

not enough.    See Soo Line R. Co. v. Werner Enterprises, 8 F.

Supp. 3d 1130, 1134–35 (D. Minn. 2014), aff’d sub nom. Soo Line

R.R. Co. v. Werner Enterprises, 825 F.3d 413 (8th Cir. 2016)

(“For conflict preemption to apply, however, there must be ‘far

greater specificity’ in the articulated conflict than a

generalized notion of public safety.”) (quoting Keller v. City

of Fremont, 719 F.3d 931, 944 (8th Cir. 2013)).           Moreover, there

is no obstacle even as to the general goals that Robinson

                                     14
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 15 of 28 PageID #: 4237



asserts.   The tort claims here are based on generally applicable

background laws.     Obstacle preemption does not apply.

        b. Negligent Selection

     The negligent selection claim will proceed because there

are triable issues of fact as to this claim.          Plaintiffs do not

need to establish an industry standard (and a breach thereof) to

prove this claim.     Industry standards may be relevant to whether

there was a breach of the standard of care, but the existence of

a standard of care does not depend on the existence of an

industry standard.     As to causation, plaintiffs need not

establish it by a preponderance of the evidence at this

juncture; all they must show is a triable issue of fact

regarding causation.     Unlike with the vicarious liability claim,

they have done so with the negligent selection claim.

        a. Standard of Care Argument

     Robinson first argues that the negligent selection claim

fails because plaintiffs’ experts have not adequately

established the existence a standard of care that requires

anything more of Robinson than ensuring that the carriers it

selects are federally registered.         Robinson suggests that,

without such an industry standard, the standard of care

necessarily does not require diligence beyond what it did here.

Melding the concepts of a standard of care and an industry

standard, Robinson concludes that this claim fails for lack of

                                     15
    Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 16 of 28 PageID #: 4238



an “industry standard of care.”           (ECF No. 187, at 23.)      The

premise of Robinson’s argument is that, on these facts, the

existence of an industry standard is indispensable to the

existence of a standard of care.             Robinson fails to establish

this premise; accordingly, its argument fails.

        Robinson analogizes to cases in the deliberate intent

context where the lack of an industry safety standard was a

fatal flaw.       In the deliberate intent context, the violation of

state or federal safety rule, or of a “commonly accepted and

well-known” industry safety standard, is an element of the claim

under West Virginia law.         See Stiltner v. Wal-Mart Stores, Inc.,

2020 WL 4355066, at *3 (W. Va. July 30, 2020).             Robinson relies

on a body of case law fleshing out what qualifies as an industry

safety standard under West Virginia’s deliberate intent statute

to argue that plaintiffs have not established an industry

standard here.       One problem is that the definition of an

industry safety standard in that context is a unique creature of

statute.      The second, more crucial problem is that the breach of

an industry safety standard simply is not an element of a

negligent hiring claim. 5




5 Robinson is free to attempt to establish that the industry
standard is not to look behind the carrier’s registration. It
can seek to persuade the jury that its compliance with that
industry standard made its conduct reasonable. Compliance with
an industry standard, however, is generally not dispositive.
                                        16
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 17 of 28 PageID #: 4239



        b. Causation Argument

     Robinson’s second argument—that any negligence in its

selection of J&TS did not cause the collision—is more colorable.

Robinson is correct that even if plaintiffs establish that J&TS

(or Copeland) was utterly incompetent, there must be some causal

connection between that incompetence and the collision.

Robinson is incorrect, however, that the evidence fails to

support a reasonable inference of causation.          Because plaintiffs

have advanced sufficient evidence to make an inference of

causation reasonable, they are entitled an opportunity to

persuade a jury to make that inference.

     West Virginia has recognized negligent selection as a cause

of action and has expressly embraced § 411 of the Restatement

(Second) of Torts.     Sipple v. Starr, 520 S.E.2d 884, 890-91 (W.

Va. 1999).    Section 411 provides as follows:

     An employer is subject to liability for physical harm
     to third persons caused by his failure to exercise
     reasonable care to employ a competent and careful
     contractor

     (a)   to do work which will involve a risk of physical
           harm unless it is skillfully and carefully done,
           or

     (b)   to perform any duty which the employer owes to
           third persons.

Restatement (Second) of Torts § 411 (1965).          Illustrations 3 and

4 to § 411 are key to Robinson’s argument because, together,

they draw a distinction between claims related to

                                     17
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 18 of 28 PageID #: 4240



characteristics of incompetence and claims unrelated to such

characteristics.     See id.   Illustration 3 describes a collision

where a driver mistakes the accelerator for the brake (liability

under § 411), and Illustration 4 describes a collision where the

driver is distracted because he was chatting with a passenger

(no liability under § 411).       Id.

     The rule, in other words, is that “before a plaintiff can

succeed on a claim of negligent hiring of an incompetent

independent contractor, he must prove not only that the

contractor was incompetent and that the employer knew or should

have known of that incompetence, but that the contractor's

incompetence was a proximate cause of his injuries.”            Jones v.

C.H. Robinson Worldwide, Inc., 558 F. Supp. 2d 630, 647 (W.D.

Va. 2008).    On relatively similar facts, however, at least two

courts have not required the plaintiffs there to establish, at

the summary judgment stage, exactly how a particularized

manifestation of incompetence caused the harm.          See Riley v.

A.K. Logistics, Inc., 2017 WL 2501138, at *5 (E.D. Mo. June 9,

2017); Jones, 558 F. Supp. 2d at 648 (“While the court believes

that the causation element is not particularly strong in this

case, the court does find that the plaintiff has proffered

evidence sufficient to withstand summary judgment.”).

     If the only reasonable inference on this record were that

the collision was unrelated to J&TS’s or Copeland’s alleged

                                     18
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 19 of 28 PageID #: 4241



incompetence or habitual dangerous operations or driving, then

summary judgment would most likely be appropriate.           But there is

sufficient evidence of a causal connection such that the claim

should proceed to trial.

      This collision resulted when a tractor-trailer completely

crossed a median into oncoming traffic.         Something went

seriously wrong.     Copeland has said it was a brake failure

(although there is evidence that this was not his original

account).   Plaintiffs’ experts say it was driver inattention,

including inattention related to fatigue.          An eyewitness thought

the maneuver into oncoming traffic was a controlled one.            If

inattention did cause the collision, common sense suggests that

the inattention was severe or that dangerous driving compounded

it.   Momentary distractions certainly may, but do not tend to,

send vehicles across medians into oncoming traffic.           It would

not be unreasonable to infer that speeding, for which Copeland

had been cited, compounded what may have otherwise been an

innocuous attention lapse.       J&TS was aware that Copeland had

been speeding while carrying its loads.         Plaintiffs’ experts

opine that Copeland’s explanation of losing all power to the

truck does not make sense.

      Furthermore, there is evidence to ground a reasonable

inference that Copeland, despite his experience, was less than

competent, beyond his alleged propensity to speed.           Steven

                                     19
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 20 of 28 PageID #: 4242



Belyus opines that Copeland did not understand how his braking

system worked or how to inspect it.        Lew Grill opines that

Copeland displayed an incorrect understanding of how to control

his speed.    Grill further opines that Copeland’s poor driving

“was not an isolated event, but rather was a pattern and

practice of complete disregard of the rules, regulations and

standards relative to professional drivers.”          (See ECF No. 199,

Ex. J, at 15.)    Robinson knew that Copeland would be the driver;

he is listed on the contract addendum, and it may have been a

breach of contract for J&TS to use a different driver.

     On this record, a reasonable jury could find that J&TS was

incompetent, hired an incompetent or habitually dangerous

driver, and failed to supervise that driver properly.            A jury

could further find that the driver, Copeland, caused the

collision by driving in accordance with his alleged pattern of

dangerous driving, or a combination of dangerous driving and

inattention.    Such a finding may flow from a subsidiary finding

that J&TS failed to enforce hours of service rules and that

Copeland drove while fatigued, but it need not.           The evidence

appears to support an inference of causation even without such a

finding.   Further, it was foreseeable to Robinson that hiring a

carrier with no experience would lead to that carrier’s hiring a

dangerous driver and to that carrier’s facilitating dangerous

driving, and ultimately, to a catastrophic collision.

                                     20
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 21 of 28 PageID #: 4243



        c. Vicarious Liability

     The vicarious liability claim fails for insufficient

evidence of Robinson’s right to control the carrier or driver.

Courts addressing this issue in similar cases have reached

varied results, illustrating how a slight change in the facts

could create a triable issue of fact.         But the court finds

Schramm and Jones particularly persuasive and can discern no

meaningful distinction between the relevant facts of those cases

and this one, and no different outcome when applying West

Virginia law to those facts.       Because there is no triable issue

of fact as to vicarious liability on this record, the court will

grant summary judgment as to this claim.

     Under West Virginia law, determining “whether a master-

servant relationship exists for purposes of the doctrine of

respondeat superior” involves considering four factors:            “(1)

Selection and engagement of the servant; (2) Payment of

compensation; (3) Power of dismissal; and (4) Power of control.”

Paxton v. Crabtree, 400 S.E.2d 45, 248 (W. Va. 1990).            The

fourth factor—power of control—“is determinative.”           Id.   The

independent contractor defense is “difficult to apply.”            Sanders

v. Georgia-Pacific Corp., 225 S.E.2d 218, 221 (W. Va. 1976).              On

one hand, the defense is indisputably a fundamental limitation

on tort liability.     See Zirkle v. Winkler, 585 S.E.2d 19, 22 (W.

Va. 2003) (noting its “longstanding lineage”).          On the other

                                     21
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 22 of 28 PageID #: 4244



hand, it is “riddled with numerous exceptions that limit its

applicability” and render it a “slender reed.”          Shaffer v. Acme

Limestone Co., 524 S.E.2d 688, 695 (W. Va. 1999).           Simply

stating in a contract that a party is an independent contractor

does not give the party that status.         Zirkle, 585 S.E.2d at 23.

     “[T]he entity engaging an independent contractor is not

required to surrender all control in order to maintain an

independent contractor relationship.”         Cunningham v. Herbert J.

Thomas Mem’l Hosp. Ass’n, 737 S.E.2d 270, 279 (W. Va. 2012).             As

the Supreme Court of Appeals of West Virginia has explained,

     An owner who engages an independent contractor to
     perform a job for him or her may retain broad general
     power of supervision and control as to the results of
     the work so as to insure satisfactory performance of
     the contract—including the right to inspect, to stop
     the work, to make suggestions or recommendations as to
     the details of the work, or to prescribe alterations
     or deviations in the work—without changing the
     relationship from that of owner and independent
     contractor, or changing the duties arising from that
     relationship.

Shaffer, 524 S.E.2d at 693.

     It may be true that the relevant control must be, in some

sense, over the relevant (negligent) conduct.          See Anderson v.

Tug River Coal & Coke Co., 53 S.E. 713, 715 (W. Va. 1906)

(suggesting that question is whether there existed “the right to

control, in the given particular, the conduct of the person

doing the wrong” (emphasis added)).        But it is a mistake to view

the relevant conduct too narrowly.        See Roof Serv. of

                                     22
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 23 of 28 PageID #: 4245



Bridgeport, Inc. v. Trent, 854 S.E.2d 302, 315 (W. Va. 2020).

West Virginia courts have not seen fit to do so.

       The defendant in Trent argued that it was not vicariously

liable because it did not have control over how its employee

drove his personal vehicle when collecting scrap metal from a

company jobsite, off the clock.        See 854 S.E.2d at 315.      The

court rejected this framing of the relevant conduct, stating,

       As to the determinative issue of power of control, the
       focus on Mr. Wilfong operating his own vehicle is
       misplaced in that it fails to allow for the fact that
       the jobsite was controlled by Roof Service and, at any
       time, it could have exercised control by rescinding
       the permission to access it and collect the debris.

Id. at 315 (emphasis added).       Essentially, West Virginia law

appears to require a connection between what the principal has

the right to control and the negligent conduct of the agent, not

a perfect match between the two.

       As mentioned above, two cases are particularly insightful

on the vicarious liability question here.          The first, Schramm,

involved a collision between a tractor-trailer and a passenger

vehicle resulting in catastrophic injuries.          341 F. Supp. 2d at

540.    Robinson was also the broker in that case.         Id.   The

plaintiffs there argued that several facts created a jury

question as to whether the broker had sufficient control over

the carrier.    Id. at 543.    First, the contract discussed

handling and inspection of the load and required that the


                                     23
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 24 of 28 PageID #: 4246



carrier report problems uncovered during inspection.            Id.

Further, Robinson dispatched the driver, “directed him to pick

up and deliver the load at specific times, and gave him

directions.”    Id.   Robinson also required periodic calls from

the driver and gave the driver a number to call in the event

that a problem arose.      Id. at 543-45.

     Unpersuaded, Judge Motz found that those facts were

insufficient to support a finding that the carrier was subject

to Robinson’s control:

     There is no evidence that Robinson directed or
     authorized Foster to drive in excess of the maximum
     allowable hours or that Robinson had any control
     whatsoever of the manner in which Foster conducted his
     work. Robinson did not have the power to fire Foster
     or to control his activities in transit. The only
     thing Robinson had a right to control was the ultimate
     result—the delivery of the load to its final
     destination in New Jersey. The fact that Robinson
     instructed Foster on incidental details necessary to
     accomplish that goal is not enough to subject Robinson
     to liability for Foster’s negligent acts during the
     course of the shipment when Robinson had no control
     over Foster’s movements.

Id. at 546.

     Robinson was also the broker in Jones.          There, the relevant

facts offered to show Robinson’s control of the carrier included

that Robinson (1) required the driver to call in at dispatch,

delivery, and several points in between; (2) could terminate a

shipment at will; (3) facilitated advances and expedited

payments through a “T–Chek System” and “Quick Pay plan” (which


                                     24
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 25 of 28 PageID #: 4247



arguably increased the small carrier’s financial dependence upon

Robinson); and (4) could unilaterally terminate the shipment.

Jones, 558 F. Supp. 2d at 637-38.         Additionally, drivers “called

in to report any problems or issues that arose during the

transport of the load, including equipment problems, traffic or

delays, or needs for advances through Robinson’s T–Chek System.”

Id. at 637.

     Judge Conrad found that Robinson was an independent

contractor as a matter of law:

     [H]ere Robinson did arrange pickup dates and times,
     provided pickup and delivery addresses to the carrier,
     communicated information from the shipper regarding
     the loading and unloading of cargo, provided other
     directions regarding the transportation of the load,
     and required drivers to call in to report the status
     of shipments. However, all of these activities were
     directed toward the incidental details required to
     accomplish the ultimate purpose for which Robinson had
     been hired by its shippers—the delivery of a load to
     its proper destination in a timely fashion. Although
     Robinson could “bounce” a load from a particular
     carrier, it did so primarily when that carrier could
     not complete a delivery for whatever reason. There is
     no evidence to indicate that Robinson could terminate
     a particular driver, or that it asked carriers to do
     so, or that Robinson controlled the details of the
     carrier's operations, such as its driver’ schedules
     during a trip, particular routes, or compensation
     plans. Furthermore, although AKJ may have received
     funds through Robinson’s T–Chek system, the court
     finds that such advance payments on the carrier’s fee
     do not indicate that Robinson exercised any heightened
     level of control over AKJ or its operations.
     Therefore, the court concludes that AKJ was an
     independent contractor of Robinson and that, as a
     result, Robinson cannot be held liable for the
     negligence of AKJ or its driver, Arciszewski, under a
     theory of respondeat superior.

                                     25
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 26 of 28 PageID #: 4248




Id. at 639.

     Under West Virginia law and on similar facts, the same

result obtains here.     Plaintiffs offer a laundry list of facts

that they say are evidence of Robinson’s right to control the

carrier and driver.     Most are easily dismissed, including the

fact that J&TS did not take jobs from other brokers; that

plaintiffs’ expert opines that the contract suggests control;

and that the contract required J&TS to use a food-grade trailer,

not mix shipments, and report damages or discrepancies.

     A few facts, however, give the court pause.           First,

Robinson required the driver to call them before and after pick-

up, before and after delivery, and every morning throughout the

trip.   The driver was also to call if he experienced problems

along the way, and Robinson could contact him directly at any

time.   J&TS was not permitted to contact the shipper.           Robinson

was listed on the bill of lading as the carrier.           And Robinson

tracked the load.     Finally, the contract addendum contains

language possibly suggesting that Robinson may cut off the

carrier for not completing the task in a certain way:            “Carrier

acknowledges that failure to complete any terms and conditions

on this shipment may jeopardize or result in loss of future

business opportunities with C.H. Robinson and/or cancellation of




                                     26
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 27 of 28 PageID #: 4249



the C.H. Robinson carrier contract.”         (See ECF No. 199, Ex. M,

4.)

      As to the driver calls, Robinson says it was just wanted to

know about possible delays.       It was already tracking the

shipment, however, so requiring the driver to call in every day

seems excessive.     Together with the threat of loss of future

business for untimely deliveries, these daily calls could

conceivably open the door for Robinson to exert pressure on

drivers to drive faster.      If there were some evidence that

Robinson had used the daily calls to pressure drivers in the

past, there would likely be a jury question on vicarious

liability.    As it is, the facts concerning communications

between the driver and Robinson are virtually the same here as

they were in Schramm and Jones.        And the court is convinced

that, although it is close, these facts are insufficient to

support a reasonable inference of Robinson’s right to control

the carrier or driver.

      The fact that Robinson prohibited the carrier’s contact

with the shipper and that Robinson was listed as the carrier

speak to the blurring of the lines between broker and carrier.

Robinson obviously does more than simply connect shippers and

carriers and then walk away.       Robinson appears to do everything

except physically move the goods to be shipped.           Some shippers

may reasonably be confused as to who the shipper actually is.

                                     27
 Case 1:18-cv-00536 Document 293 Filed 08/26/21 Page 28 of 28 PageID #: 4250



The blurring of the lines favors a finding of agency.                  In cases

where there really is no distinction between broker and shipper,

control may be a reasonable inference.           Here, though, there is

enough of a distinction to make the blurring, by itself,

insufficient.      On slightly different facts, the result may be

different.

IV.   Conclusion

      For the foregoing reasons, Robinson’s motion for summary

judgment is GRANTED in part and DENIED in part.               It is granted

only as to plaintiffs’ vicarious liability claim.                Because

plaintiffs have withdrawn their punitive damages claim, the

portion of Robinson’s motion seeking summary judgment on that

claim and Copeland’s motion for summary judgment (ECF No. 184)

are DENIED as moot.      Plaintiffs’ motion to exceed the page limit

(ECF No. 196) and defendant’s motions to exceed the page limit

(ECF No. 181, 204) are GRANTED.        Robinson’s motion for leave to

file a supplemental memorandum (ECF No. 288) is DENIED for lack

of good cause.

      The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record.

      IT IS SO ORDERED this 26th day of August, 2021.

                                          ENTER:


                                          David A. Faber
                                          Senior United States District Judge

                                     28
